 1   William G. Royce
     LAW OFFICE OF WILLIAM G. ROYCE
 2   310 K Street, Suite 200
     Anchorage, Alaska 99501
 3   Telephone: (907) 495-1000
     roycelawoffice@gmail.com
 4
     Kevin D. Neal (Pro Hac Pending)
 5   GALLAGHER & KENNEDY, P.A.
     2575 East Camelback Road
 6   Phoenix, Arizona 85016-9225
     Telephone: (602) 530-8000
 7   Facsimile: (602) 530-8500
     kevin.neal@gknet.com
 8
     Attorneys for Plaintiffs John E. Davis and
 9   MaryLou Davis
10
                             UNITED STATES DISTRICT COURT
11
                              FOR THE DISTRICT OF ALASKA
12
     JOHN E. DAVIS and MARYLOU DAVIS,               No.
13   a married couple,
                                                    COMPLAINT
14                       Plaintiffs,
15   v.
16   BLUE AIRCRAFT, LLC, an Alaskan
     limited liability company; VENTURE
17   TRAVEL, L.L.C., an Alaskan limited
     liability company, d/b/a TAQUAN AIR;
18   MICHAEL J. HUDGINS; JOHN DOES 1-
     V; and ABC BUSINESS ENTITIES I-V,
19
                         Defendants.
20
21           JOHN E. DAVIS (“Jack Davis”) and MARYLOU DAVIS (“MaryLou Davis”) a

22   married couple, by and through their attorneys William G. Royce and Kevin D. Neal, file

23   their Complaint for damages against Defendants BLUE AIRCRAFT, LLC (“Blue

24   Aircraft”) an Alaskan limited liability company and VENTURE TRAVEL, L.L.C., an

25   Alaskan limited liability company, d/b/a TAQUAN AIR (“Taquan Air”); and MICHAEL
26   J. HUDGINS (“Hudgins”).


          Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 1 of 39
 1          Plaintiffs respectfully allege as follows:
 2                                        INTRODUCTION
 3          1.     On the morning of July 10, 2018, Plaintiff Jack Davis, and nine other guests,
 4   were departing Steamboat Bay Fishing Club on Noyes Island, Alaska.
 5          2.     Steamboat Bay had arranged for this transportation to Ketchikan, Alaska
 6   through Taquan Air by seaplane.1
 7          3.     Jack Davis boarded a de Havilland DHC-3T Vazar Turbine Otter N3952B
 8   seaplane (“Seaplane”) owned by Blue Aircraft and operated by Taquan and piloted by
 9   Taquan employee Mike Hudgins.
10          4.     Despite marginal visual meteorological conditions, Hudgins decided to
11   depart the dock at Steamboat Bay and taxi out across the waters of the Gulf of Esquibel
12   for a departure to the Ketchikan Harbor Seaplane Base.
13          5.     Even with worsening weather conditions and poor visibility, Hudgins and
14   personnel at Taquan determined the Seaplane could take off from Steamboat Bay with 10
15   passengers on board.
16          6.     After the Seaplane lifted off from Steamboat Bay, Hudgins flew low over
17   the water as he headed in several different directions looking for areas of better visibility.
18          7.     The meteorological conditions continued to worsen as did the visibility for
19   this Visual Flight Rules (VFR) flight with Taquan and the pilot operating under the
20   provisions of 14 Code of Federal Regulations (CFR) Part 135.
21
22
23   1
       The Unites States Coast Guard Inland and International Navigation Rules and Title 33:
24   Navigation and Navigable Waters from Code of Federal Regulations as of April 2019
     defines seaplanes as follows: (a) The word “vessel” includes every description of water
25
     craft, including non-displacement craft and seaplanes, used or capable of being used as a
26   means of transportation on water; (e) The word “seaplane” includes any aircraft designed
     to maneuver on the water.
                                                    2
         Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 2 of 39
 1          8.      While flying low over water Hudgins changed course several times to avoid
 2   areas of clouds and no visibility, but generally remaining low enough to see the water
 3   beneath him.
 4          9.      Hudgins thought he was still flying over water when he flew the Seaplane
 5   into clouds.
 6          10.     Hudgins thought he saw water again, but became disorientated then
 7   eventually determined he was looking at snow and rising terrain.
 8          11.     Hudgins attempted a climbing turn but crashed the Seaplane into the side of
 9   Mount Jumbo on Prince Edward Island, Alaska.
10          12.     Jack Davis and other passengers were injured in the Taquan Seaplane crash.
11          13.     Everyone on board the Seaplane had to be rescued by the United States
12   Coast Guard.
13                                              PARTIES
14          14.     At all times relevant herein, Plaintiffs Jack Davis and Mary Lou Davis were
15   and are residents of Scottsdale, Arizona and citizens of the State of Arizona.
16          15.     At all times relevant herein, Plaintiffs Jack Davis and Mary Lou Davis were
17   and currently are married to each other.
18          16.     At all times relevant herein, Blue Aircraft, L.L.C. was an Alaskan limited
19   liability company, with its principal place of business in Ketchikan, Alaska, and is citizen
20   of the State of Alaska d/b/a Taquan Air.
21          17.     Upon information and belief, the sole Member of Blue Aircraft, LLC is
22   Gerald O’Brien Salazar, a resident and citizen of the State of Alaska.
23          18.     At all times relevant herein, Venture Travel, L.L.C. was an Alaskan limited
24   liability company, with its principal place of business in Ketchikan, Alaska, and citizen of
25   the State of Alaska d/b/a Taquan Air.
26

                                                   3
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 3 of 39
 1          19.    Upon information and belief, the sole Member of Venture Travel, LLC is
 2   Gerald O’Brien Salazar, a resident and citizen of the State of Alaska.
 3          20.    At all times relevant herein, Blue Aircraft and Taquan Air (hereinafter
 4   collectively “Taquan”) operated seaplanes from a seaplane base on the water adjacent to
 5   Ketchikan, Alaska.
 6          21.    Taquan conducts flightseeing, charters, freight and scheduled routes under
 7   14 C.F.R. Part 135.
 8          22.    At all times relevant herein, Michael Hudgins was a resident of Ketchikan,
 9   Alaska and citizen of the State of Alaska.
10          23.    Taquan is vicariously liable for the acts/omissions of its employees,
11   representatives, contractors, and agents, including Michael Hudgins, under theories of
12   respondeat superior, agency, negligence, negligent entrustment, and negligent supervision.
13          24.    The term “Taquan” in this complaint means Taquan acting through its
14   employees, representatives, contractors and/or agents.
15                                  Subject Matter Jurisdiction
16          25.    This Court has diversity jurisdiction over Plaintiffs’ claims under 28 U.S.C.
17   § 1332 because the amount in controversy exceeds seventy-five thousand dollars
18   ($75,000), and Plaintiffs are citizens of a different state than Defendants.
19          26.    In addition to, and in the alternative, this Court has subject matter
20   jurisdiction over Plaintiffs’ claims under the maritime and admiralty jurisdiction of the
21   Court, pursuant to Article III, §2 of the United States Constitution, delegating jurisdiction
22   over admiralty cases to the federal courts, and 28 U.S.C. §1333.
23          27.    This incident involved a Taquan Seaplane carrying passengers, traveling
24   across navigable waters from a remote fishing camp on an island of the United States and
25   across the Pacific Coast, and around and through Alaska’s coastal islands, in what was to
26   culminate in a water landing near Ketchikan, Alaska.

                                                   4
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 4 of 39
 1          28.    The subject incident bears a significant relationship to maritime activity:
 2                 a.     On July 10, 2018, Plaintiff, Jack Davis was a paying passenger on a
 3          Taquan Seaplane.
 4                 b.     On July 10, 2018, the Taquan Seaplane pilot Hudgins made negligent
 5          decisions to cast off from Steamboat Bay dock with passengers on board with
 6          deteriorating weather and visibility conditions.
 7                 c.     On July 10, 2018, the Taquan Seaplane pilot Hudgins made negligent
 8          decisions to take off from the navigable waters of Steamboat Bay with passengers
 9          on board with deteriorating weather and visibility conditions.
10                 d.     On July 10, 2018, the Taquan Seaplane pilot Hudgins made negligent
11          decisions to continue flying into deteriorating weather and visibility conditions
12          while over water and when a water landing was available.
13                 e.     Jack Davis was injured when the Taquan Seaplane pilot, who thought
14          he was flying over water, impacted Mount Jumbo on Prince Edward Island,
15          Alaska.
16                 f.     Seaplane pilots are expected to know and adhere to both the United
17          States Coast Guard's (USCG) Navigation Rules, International-Inland, and 14 CFR
18          Section 91.115, Right-of-Way Rules; Water Operations.
19                 g.     The only means of transportation between Noyes Island and
20          Ketchikan is by boat or seaplane.
21          29.    It is a settled principle of maritime law that owners of vessels owe
22   passengers the duty to exercise reasonable care under the circumstances.
23          30.    Accordingly, the legal rights and liabilities arising from the incident are
24   subject to the General Maritime Law of the United States and within the full reach of the
25   Court’s admiralty jurisdiction.
26

                                                   5
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 5 of 39
 1                                                 Venue
 2            31.    Venue is proper in the District of Alaska pursuant to 18 U.S.C. §1965 and
 3   28 U.S.C. § 1391, and because (1) Defendant Taquan is found, and transacts business, in
 4   this district; (2) Defendant Taquan maintains a physical presence in this district; (3)
 5   Defendants, have property in this district; and (4) Defendant Hudgins resides in
 6   Ketchikan, Alaska and within this district.
 7                                          Personal Jurisdiction
 8            32.    Defendant Taquan, at all times material hereto, personally or through an
 9   agent:
10                   a.     Operated, conducted, engaged in or carried on a business venture in
11            Alaska and/or;
12                   b.     Was engaged in substantial activity within this state and/or;
13                   c.     Operated vessels on the waters of this state and/or;
14                   d.     Purposefully availed itself of the benefits of conducting activities in
15            Alaska by purposefully directing its activities toward this state, thereby obtaining
16            the benefits and protections of this state’s laws;
17                   e.     The acts of Defendant Taquan set out in this Complaint occurred in
18            whole or in part in Alaska.
19            33.    Taquan was engaged in the business of providing to the public, and Plaintiff
20   in particular, for compensation, transportation aboard seaplanes it owned and/or operated.
21   Taquan was and is a for profit corporation with its headquarters, principal address, and
22   principal place of business located in Alaska.
23            34.    Defendant Hudgins worked for Taquan and resided in Alaska at all times
24   material hereto
25            35.    Defendant Taquan’s Director of Operations, George Curtis, worked for
26   Taquan and resided in Anchorage. Alaska at all times material hereto.

                                                     6
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 6 of 39
 1                                 GENERAL ALLEGATIONS
 2          36.    The allegations in this Complaint arise from a seaplane crash that occurred
 3   on July, 10 2018.
 4          37.    In July of 2018 Plaintiff Jack Davis and his friends traveled to Steamboat
 5   Bay Fishing Club for a fishing vacation.
 6          38.    Steamboat Bay Fishing Club is located on the shore of Noyes Island,
 7   Alaska.
 8          39.    Seaplanes land on the water near Steamboat Bay and then taxi to a dock at
 9   the facility to unload and load passengers, luggage and supplies. The seaplanes remain on
10   the water during these operations.
11          40.    Jack Davis, and his friends were scheduled to leave Steamboat Bay on the
12   morning of July 10, 2018 around 6:30 a.m.
13          41.    That morning, when Jack Davis and his friends went down to where the
14   seaplanes dock, the area around Steamboat Bay had fog and light rain.
15          42.    The Steamboat Bay manger told Jack Davis that they were keeping an eye
16   on the weather and so was Taquan.
17          43.    Other guests were told the seaplanes had been delayed in arriving due to
18   weather conditions.
19          44.    Jack Davis was assigned to the second group of passengers to leave by
20   seaplane the morning of July 10, 2018.
21          45.    Jack Davis saw the Taquan Seaplane come through the clouds and land on
22   the bay before taxiing across the water to the dock.
23          46.    Taquan Air is a 14 CFR Part 135 air carrier that held on-demand and
24   commuter operations.
25          47.    Taquan Air is authorized to conduct business exclusively under the business
26   names “Venture Capital, LLC” or “Taquan Air.”

                                                  7
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 7 of 39
 1           48.   Taquan Air’s headquarters is located in Ketchikan, Alaska.
 2           49.   At the time of the July 10, 2018 crash the Taquan Director of Operations
 3   resided in Anchorage, Alaska.
 4           50.   After the Taquan Seaplane tied up to the Steamboat Bay dock, guests and
 5   luggage were unloaded.
 6           51.   Jack Davis and the members of his group were then asked to board the
 7   Taquan Seaplane by crossing to the Taquan seaplane which was floating adjacent to the
 8   dock.
 9           52.   Jack Davis made his way to the last seat on the pilot or left side of the
10   Taquan Seaplane.
11           53.   The de Havilland Canada DHC-3T Turbo Otter is a single-engine, high-
12   wing, propeller-driven aircraft.
13           54.   The Taquan Seaplane had two floats attached to its fuselage so that is could
14   land, float and take-off from water.
15           55.   The Taquan Seaplane had a single pilot, Mike Hudgins, and 10 passengers,
16   including Jack Davis, on board when it taxied away from the dock at Steamboat Bay
17   around 7:30 a.m. on July 10, 2018.
18           56.   This was a VFR flight and thus based on the principles of “see and avoid” as
19   to both other seaplanes and terrain.
20           57.   The weather and visibility conditions were not good and appeared to be
21   worsening as the Taquan Seaplane was pushed away from the Steamboat Bay dock.
22           58.   Personnel at Steamboat Bay and Taquan in Ketchikan communicated with
23   the pilot, Hudgins, and approved the Seaplane departing despite the known and suspected
24   worsening weather conditions
25           59.   The Alaska Aviation Weather Unit (AAWU) had forecasted Marginal
26   Visual Flight Rules (MVFR) for the area where the crash occurred. MVFR means a

                                                   8
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 8 of 39
 1   ceiling between 1,000 and 3,000 feet above ground level (“AGL”) (inclusive) and/or 3 to
 2   5 statute miles visibility.
 3          60.     An Airmen’s Meteorological Information (AIRMET) Advisory was issued
 4   at 4:10 a.m. on July 10, 2018 for “mountains obscured in clouds/precipitation” and was
 5   active for Mount Jumbo at the time of the crash. Conditions were reported to deteriorate.
 6          61.     An Area Forecast Discussion (AFD) was issued at 5:44 a.m. by the NWS
 7   Weather Forecast Office in Juneau which stated that a front moving across the Alaska
 8   panhandle would increase winds and rain associated wither the front would spread across
 9   the region and reduce ceilings and in some areas visibility.
10          62.     At 7:56 a.m. the Automated Weather Observing System (AWOS) at
11   Hydaburg Seaplane Base eight miles west-southwest of Mount Jumbo reported a ceiling
12   broken at 1,000 feet above ground level AGL and overcast at 2,400 feet AGL. By 8:47 the
13   Hydaburg AWOS was reporting clouds at 900 feet AGL and a ceiling overcast at 1,700
14   feet AGL.
15          63.     Hudgins began the flight without recording a weight and balance calculation
16   as required by the Taquan General Operations Manual (GOM).
17          64.     Hudgins, attempted a short safety briefing as he taxied the Seaplane away
18   from the Steamboat Bay dock.
19          65.     The safety briefing consisted of Hudgins looking back over his shoulder and
20   yelling out over the noise from the engine and pointing to the life vests, with no
21   demonstration of their use, and then saying the only music he had on the passenger
22   headphones was Willie Nelson.
23          66.     Hudgins began to increase power to the engine of the Seaplane and began
24   the take-off sequence across Steamboat Bay.
25          67.     The weather and visibility conditions were not good and appeared to be
26   worsening before the Seaplane began a take-off run across the Bay.

                                                   9
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 9 of 39
 1            68.   The Seaplane took off from Steamboat Bay and then lifted into the air when
 2   the floats separated from the surface of the water. The time was close to 7:45 a.m.
 3            69.   The weather and visibility conditions were not good and appeared to be
 4   worsening as Hudgins began to have the Seaplane climb above the water.
 5                  A.     The Crash
 6            70.   Once airborne Hudgins flew the Seaplane flew over water and at a low
 7   altitude.
 8            71.   The area between Noyes Island and Ketchikan consists of remote inland
 9   fjords, islands and coastal waterways.
10            72.   As the flight progressed visibility diminished further.
11            73.   Hudgins maneuvered the Seaplane in different directions as he tried to find
12   areas of less dense fog and cloud cover.
13            74.   Hudgins flew into clouds, fog and rain during the flight and prior to the
14   crash.
15            75.   Even though the clouds and fog became increasingly thick with very little
16   visibility, Hudgins did not attempt to locate a place for a safe water landing.
17            76.   Images taken from the Hydaburg, Craig and Kassan FAA weather cameras
18   on July 10, 2018 for times surrounding the crash period showed increasing clouds and fog
19   with decreasing visibility.
20            77.   During most of the flight the Seaplane was flying at a low altitude above
21   water.
22            78.   Some of the passengers on the Seaplane began asking out loud for the pilot
23   to make a water landing rather than continue on in limited to no visibility.
24            79.   As Hudgins flew into more thick clouds east of Hydaburg and as he entered
25   Sultzer Portage, he began turning the Seaplane south and increasing the altitude, but then
26   leveled off.

                                                   10
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 10 of 39
 1          80.      As the Seaplane was flying through thick clouds and fog with near zero
 2   visibility, Hudgins suddenly pushed the throttles to full power and the engine noise rose
 3   dramatically.
 4          81.      The alarming change in the flight caused Jack Davis to look out the front
 5   window of the Seaplane where he suddenly saw a mountain looming immediately ahead.
 6          82.      Before Jack Davis could react, there was a sudden violent and loud crash as
 7   the Seaplane hit the mountain.
 8          83.      On impact, the Seaplane's floats were sheared off and the occupants were
 9   thrown about violently inside.
10                   B.     The Rescue
11          84.      The Seaplane came to rest in an area known as Mount Jumbo on Prince of
12   Wales Island sustaining substantial damage to wings and fuselage.
13          85.      Jack Davis was disorientated as he was bounced around from the impact and
14   found himself hanging out of his seat dazed but with the safety belt keeping him strapped
15   in place.
16          86.      Jack Davis was able to get free of the seatbelt but felt an immediate sharp
17   pain in his back.
18          87.      A passenger and friend, Bob Price, came to where Jack Davis was
19   positioned and they both tried to open the Seaplane emergency exit door but it was
20   jammed shut.
21          88.      The pain in Jack Davis’ back kept him from moving any more than
22   necessary, so he stayed in the back resting as everyone else got out of the wreckage of the
23   Seaplane.
24          89.      Jack Davis began to smell fuel fumes so, with immense effort, he began to
25   crawl forward to the front of the Seaplane over blood sand debris in the aisle.
26

                                                   11
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 11 of 39
 1           90.    Jack Davis finally made it to the pilot’s seat and remained there unable to
 2   move further due to the intense pain in his back.
 3           91.    Some of the passengers were able to work together to extricate Jack Davis
 4   out of the cockpit of the Seaplane and onto the adjacent slope rock face.
 5           92.    Once out of the Seaplane, Jack Davis was in ever worsening back pain.
 6           93.    The survivors of the Taquan Seaplane crash were on the mountain for
 7   several hours. The temperature at that altitude was extremely cold, the wind was blowing
 8   and there was intermittent rain
 9           94.    After the crash, Hudgins told passengers, including Tom and Bette Hulbert,
10   that he thought he was going to land on water before the crash into the mountain.
11           95.    At 8:43 a.m., on July 10, 2018 the United States Coast Guard (USCG)
12   Sector Juneau received a report from the Alaska State Troopers (AST) that a seaplane had
13   crashed near Sulzer Portage on Prince of Wales Island.
14           96.    Two MH-60J Sea Hawk helicopters were launched from USCG Air Station
15   Sitka, and Alaska State Troopers (AST) activated the Ketchikan Volunteer Rescue Squad
16   (KVRS) and other rescue personnel from Ketchikan.
17           97.    At 10:47 a.m. both USCG helicopters arrived in the search area and one
18   helicopter obtained a weak direction finding (DF) bearing from the Emergency Locator
19   Transponder (ELT) at the crash scene.
20           98.    The DF bearing, and the survivor's description of the accident made by a
21   weak cell phone call, were used to direct search assets in close proximity to the accident
22   site.
23           99.    The Taquan Seaplane survivors finally heard the USCG helicopters as they
24   approached, but they could not see them due to the heavy fog and cloud cover.
25           100.   Two-way radio communications were established between the survivors and
26   USCG by utilizing the Seaplane's radio. The USCG located the accident site at 11:56 a.m.

                                                  12
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 12 of 39
 1          101.   Hovering as low as 100 feet over the crash, the USGC helicopter lowered a
 2   rescue swimmer through clouds so thick the pilots couldn't see the ground.
 3          102.   One by one the survivors of the Taquan Seaplane crash were hoisted up to
 4   the Coast Guard Helicopter.
 5          103.   By 1:08 p.m. all 11 people from the crash of the Seaplane had been hoisted
 6   into the rescue helicopter from the crash site.
 7          104.   All the occupants of the Seaplane were taken to a nearby staging area and
 8   then flown by helicopter to Ketchikan, Alaska.
 9                 C.     Multiple Surgeries
10          105.   Once the Coast Guard and an Evac helicopter got Jack Davis to Ketchikan
11   Alaska the emergency room had a CT scan done. Jack Davis was told he had a severe
12   injury to his spine. The diagnostic studies showed he had a T-12 comminuted fracture.
13          106.   Unable to handle such a severe and complicated injury in Ketchikan, the
14   medical team made the decision to get Jack Davis to the nearest Level I Trauma Center
15   that had a neurosurgeon. Medical personnel packed Jack up on a medical transport jet and
16   flew him to Harbor View Hospital in Seattle, Washington.
17          107.   At Harbor View Hospital more diagnostic images showed his spinal injuries
18   were far more extensive and he was diagnosed with T11- T12 flexion distraction injury
19   with associated T12 end plate burst fracture.
20          108.   Jack Davis had to undergo a posterior spinal instrumentation and fusion
21   from T10 to L2. This was done on July 11, 2018.
22          109.   This spinal fusion is a procedure where the neurosurgeon first puts the bones
23   of the spinal vertebrae into the correct position and then straightens the spine by fusing the
24   bones together with grafts and implants that included special rods and screws.
25          110.   A second surgery was needed to complete the spinal correction which was a
26   T12 corpectomy with a cage.

                                                   13
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 13 of 39
 1          111.   This surgery required the neurosurgeon to remove the crushed vertebral
 2   body as well as the disc spaces at either end, to completely decompress the cervical canal.
 3   A metal cage was then inserted into the disc space and manipulated into position. This
 4   second operation was done on July 16, 2018.
 5          112.   Jack Davis has a severe and permanent injury that limits his mobility and
 6   causes pain and discomfort as a result of the Taquan Seaplane crash of July 10, 2018.
 7                                 LIABILITY ALLEGATIONS
 8                 A.     Pilot Hudgins
 9          113.   Hudgins executed a controlled flight into terrain (CFIT) on July 10, 2018.
10          114.   Hudgins did not report any mechanical malfunctions with the Seaplane that
11   would have caused or contributed to the crash.
12          115.   Hudgins claimed that as the flight progressed toward Sulzer Portage, the
13   altitude of the Seaplane was 1,000 feet above the sea and the visibility decreased to zero.
14          116.   After flying into clouds with no visibility, Hudgins attempted a climbing
15   right turn of the Seaplane.
16          117.   Prior to completing the right turn, Hudgins saw what he believed to be a
17   body of water and so he leveled the Seaplane wings.
18          118.   Hudgins eventually realized that the airplane was not flying over water but
19   an area of snow-covered rising terrain so he applied full power and initiated a steep climb
20   but crashed into the Seaplane into a mountain.
21          119.   The Seaplane impacted Mount Jumbo at or above 2,200 feet.
22          120.   Prior to the crash Hudgins claims he was flying the Seaplane at 1,100 feet
23   above Mean Sea Level (MSL). At the time, Hudgins was flying in an area with terrain as
24   high as 4,300 feet MSL. Hudgins was operating the Seaplane at 3,200 feet MSL lower
25   than the highest obstacles in the area.
26

                                                  14
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 14 of 39
 1          121.   14 C.F.R. § 91.155 requires pilots to have at least 1 mile of visibility in all
 2   directions and be separated from clouds as follows:
 3                 a.      At least 500 feet below clouds above the aircraft;
 4                 b.      At least 1,000 feet above clouds below the aircraft; and
 5                 c.      At least 2000 feet lateral or horizontal separation with clouds.
 6          122.   14 C.F.R. §135.205 prohibits airplane operations under VFR in uncontrolled
 7   airspace when the ceiling is less than 1,000 feet unless flight visibility is at least 2 miles.
 8          123.   The weather and visibility conditions were below the minimum VFR
 9   standards for both Part 91 and Part 135 operations by Taquan and Hudgins.
10          124.   The weather conditions near the crash site were “Instrument Only”
11   conditions, although this was not an Instrument Flight Rules (IFR) flight.
12          125.   Taquan and Hudgins were operating the Seaplane on July 10, 2018 in
13   violation of these and, as detailed below, other Federal Aviation Regulations.
14          126.   Hudgins was negligent in his decision to depart the Steamboat Bay dock on
15   July 10, 2018 with ten (10) passengers and deteriorating weather and visibility conditions.
16          127.   Hudgins was negligent in his decision to take-off from Steamboat Bay on
17   July 10, 2018 with deteriorating weather and visibility conditions.
18          128.   Hudgins was negligent in his decision to continue the flight with
19   deteriorating weather and visibility conditions and a safe water landing available to him.
20          129.   Hudgins was negligent in his decision to fly into IFR conditions.
21          130.   Hudgins was negligent in his decision to fly toward the mountainous Island
22   terrain when he tried to turn around in Sultzer Portage.
23          131.   Hudgins was negligent in his belief he was flying over water when he knew
24   or should have known his flight path was taking the Seaplane into a mountainous area.
25          132.   Hudgins had also turned off the Terrain Awareness and Warning System
26   (TAWS) on the July 10, 2018 flight.

                                                    15
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 15 of 39
 1          133.   A terrain awareness and warning system (TAWS) is an on-board system
 2   aimed at preventing CFIT.
 3          134.   Hudgins did not turn the Terrain Awareness and Warning System (TAWS)
 4   to the on position even when he encountered limited and then no visibility.
 5          135.   Hudgins was negligent, reckless and grossly negligent in his decisions and
 6   actions that led to and were causes of the crash of the Seaplane on July 10, 2018.
 7                 B.      Taquan Air
 8          136.   Taquan knew Hudgins and the Seaplane carrying passengers was flying into
 9   deteriorating weather conditions on a VFR flight.
10          137.   Taquan knew its pilot and the Seaplane were carrying passengers into
11   deteriorating visibility and weather on a VFR flight.
12          138.   Taquan knew its pilot and the Seaplane would be flying into mountainous
13   terrain in marginal weather conditions.
14          139.   Taquan knew the day combination requirements of 14 CFR 91.155 in class
15   G airspace, clear of clouds and 14 CFR 135.203 that allow flights as low as 500 feet
16   above the surface, provided a narrow safety margin at best.
17          140.   Taquan knew the combined allowances of these visual flight rule regulations
18   could result in scud running and would not provide an adequate level of safety for
19   passenger carrying operations in mountainous areas where any loss of situational
20   awareness could result in a CFIT.
21          141.   Taquan knew that 14 CFR 135.205(a) increases the visibility to at least 2
22   miles when the ceiling is less than 1,000 feet which would not provide an adequate level
23   of safety while operating in mountainous terrain.
24          142.   Taquan was fully aware of a number of safety issues that would have led
25   any flight operation that put safety first to delay or cancel the flight.
26

                                                    16
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 16 of 39
 1          143.      Taquan risk assessment failed to identify the weather risks prior to departure
 2   from Steamboat Bay.
 3          144.      The conditions on July 10, 2018 prior to departure of the Seaplane indicated
 4   actual weather risk factors would have driven the evaluation from the caution range into
 5   the medium risk range requiring management approval before dispatch.
 6          145.      During interviews by the NTSB after the July 2018 crash with the Taquan
 7   flight coordinator, chief pilot, and Hudgins, none of them identified any weather factors as
 8   a risk to the July 10, 2018 flight that resulted in a crash.
 9          146.      Taquan and its employees knew or should have known that weather was a
10   significant risk factor on July 10, 2018 along the route the Seaplane was going to have to
11   travel from Steamboat Bay to Ketchikan.
12          147.      Taquan’s training does not break out risk elements with a method to
13   evaluate each risk factor.
14          148.      Taquan’s training risk assessment totals for notification do not match the
15   actual form in use.
16          149.      Taquan Pilots accept what is given to them by dispatch, and accept that the
17   weather is what they will find after they depart and they will deal with it accordingly.
18          150.      During the initial visit to Taquan by the NTSB after the July 10, 2018 crash
19   no company audits of this risk assessment process could be found by the management
20   staff on hand.
21          151.      14 CFR 135.154(a)(b) states that the aircraft must be equipped with an
22   approved terrain warning system.
23          152.      The standard practice for Taquan is to have its pilots always operate
24   seaplanes with the Terrain Awareness Warning System (TAWS) in inhibit mode.
25          153.      Hudgins had turned off the TAWS prior to the crash of July 10, 2018
26   consistent with the standard practice of Taquan.

                                                    17
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 17 of 39
 1                 C.     Prior CFIT Crashes
 2          154.   Taquan knew or should have known that on July 10, 2018 Hudgins was
 3   flying into marginal visibility without the TAWS operating.
 4          155.   Prior to the July 10, 2018 Taquan crash the NTSB found another Part 135
 5   operator’s allowance of routine use of the terrain inhibit switch for inhibiting the TAWS
 6   to be a contributing cause to an accident that claimed the lives of two commercial pilots
 7   and a passenger when their plane collided with mountainous terrain near Togiak, Alaska.
 8          156.   As with that crash, Hudgins, entrusted with the lives of ten passengers,
 9   turned off the system that allows pilots to know when they may be approaching ground in
10   order to avoid a crash, and he did so with the tacit approval of Taquan.
11          157.   Taquan was well aware of the history of Part 135 operators encouraging
12   their pilots to take unnecessary weather risks when flying passengers, and continued to
13   follow that practice even with that knowledge.
14          158.   Taquan was aware that on July 24, 2007, a de Havilland DHC-2 Seaplane,
15   N995WA, crashed into mountainous tree-covered terrain some 40 miles northeast of
16   Ketchikan, Alaska.
17          159.   The Seaplane was being operated as a VFR sightseeing flight under the
18   provisions of 14 CFR Part 135.
19          160.   The Seaplane was operated by Venture Travel LLC, dba Taquan Air
20   Service, of Ketchikan.
21          161.   The Taquan pilot of the Seaplane and the four passengers were killed.
22          162.   On July 31, 2008, the Safety Board issued four safety recommendations to
23   the FAA regarding Southeast Alaska air tour operations. They are as follows:
24                 a.     NTSB Recommendation Number A-08-59 -- Install and maintain
25          weather cameras at critical areas of air tour routes within the Misty Fjords National
26

                                                 18
      Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 18 of 39
 1          Monument and other scenic areas in Southeast Alaska that are frequently traveled
 2          by air tour operators.
 3                 b.     NTSB Recommendation Number A-08-60 – Develop a permanent
 4          mechanism to provide en route and ground-based observations of air tour flights in
 5          Southeast Alaska at least once a month during the tour season to ensure operators
 6          are adhering to safe flying practices.
 7                 c.     NTSB Recommendation Number A-08-61 – Develop, in cooperation
 8          with Southeast Alaska commercial air tour operators, aviation psychologists, and
 9          meteorologists, among others, a cue-based training program for commercial air
10          tour pilots in Southeast Alaska that specifically addresses hazardous aspects of
11          local weather phenomena and in-flight decision-making.
12          163.   Taquan did not adopt or enforce any of these recommendations made by the
13   NTSB.
14          164.   Taquan was aware that Alaska based seaplane operators have experienced a
15   series of high-profile crashes in recent years.
16          165.   Taquan was aware that in 2010, a seaplane crashed into a mountain north of
17   Dillingham, killing former U.S. Senator Ted Stevens and four of the eight other people
18   aboard.
19          166.   Taquan was aware that in 2013, all ten people aboard another seaplane died
20   when that plane crashed on takeoff at the Soldotna airport.
21          167.   Taquan was aware that on June 25, 2015, a seaplane collided with a
22   mountain east-northeast of Ketchikan, Alaska killing the pilot and all eight passengers.
23   Marginal visual flight rules conditions were reported in the area at the time of the
24   accident.
25          168.   Taquan was aware that the Seaplane was operated by Promech Air, Inc., of
26   Ketchikan.

                                                     19
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 19 of 39
 1          169.   Taquan was aware that on April 25, 2017, the NTSB adopted its final report
 2   concerning the June 25, 2015, Promech crash. As a result of that investigation, the NTSB
 3   identified the following safety issues as a result of this accident investigation:
 4                 a.     Need for training program improvements for Ketchikan air tour
 5          operators that address pilot human factors issues such as pilot assessment of safe
 6          weather conditions, pilot recognition of potentially hazardous local weather
 7          patterns, and operational influences on pilot decision-making.
 8                 b.     Need for collaboration among Ketchikan air tour operators to identify
 9          and mitigate operational hazards through analysis of automatic dependent
10          surveillance-broadcast (ADS-B) data.
11                 c.     Lack of conservative weather minimums for Ketchikan air tour
12          operators.
13                 d.     Lack of defined curriculum segments for CFIT-avoidance training for
14          all 14 CFR Part 135 operators.
15                 e.     Nuisance alerts from the Class B terrain awareness and warning
16          system (TAWS) during tour operations.
17                 f.     Limitations of older software and terrain database versions for the
18          legacy Chelton Flight Systems FlightLogic electronic flight instrument system
19          (EFIS).
20                 g.     Lack of minimum training requirements for operational control
21          personnel and lack of guidance for FAA inspectors for performing oversight of
22          operational control training programs.
23                 h.     Lack of a requirement for a safety management system (SMS) for
24          Part 135 operators.
25          170.   Taquan was aware that the NTSB found that the cause of the June 25, 2015
26   Seaplane crash was: (1) the pilot’s decision to continue visual flight into an area of

                                                   20
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 20 of 39
 1   instrument meteorological conditions, which resulted in his geographic disorientation and
 2   controlled flight into terrain; and (2) Promech’s company culture, which tacitly endorsed
 3   flying in hazardous weather and failed to manage the risks associated with the competitive
 4   pressures affecting Ketchikan-area air tour operators. The Company's lack of a formal
 5   safety program and its inadequate operational control of releasing flights for departure
 6   were also cited.
 7            171.   One year after the fatal Promech crash, and during the NTSB investigation
 8   of that crash, Taquan purchased the assets of Promech Air. This buy-out allowed Taquan
 9   to expand its fleet to 16 aircraft and two maintenance facilities, changes it advertised with
10   pride.
11            172.   Most of Promech’s personnel became Taquan employees in the acquisition.
12            173.   Taquan stated in a press release that “We’ve offered everybody that was
13   currently employed with Promech in Ketchikan an equivalent or very similar position at
14   Taquan.
15            174.   Hudgins had worked for Promech for three years prior to being hired by
16   Taquan.
17            175.   Hudgins knew about of the circumstances of the June 25, 2015 Promech
18   Seaplane crash.
19            176.   Taquan knew that Hudgins was aware of the circumstances of the June 25,
20   2015 Promech Seaplane crash.
21            177.   One of the aircraft Taquan purchased from Promech is the same de
22   Havilland Otter that crashed with Jack Davis and nine other passengers on board just two
23   years later on July 10, 2018.
24            178.   Taquan had a duty to learn from the Promech crash and adopt a safety plan
25   and culture to prevent similar crashes from happening again based on what the NTSB
26   revealed to them.

                                                  21
      Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 21 of 39
 1          179.     Taquan ignored the lessons to be learned from the Promech crash and chose
 2   not to adopt a safety plan and culture to prevent similar crashes from happening again as
 3   the July 10, 2018 crash happened under almost identical circumstances.
 4          180.     Taquan was fully aware of these prior crashes and the causes.
 5          181.     Taquan participated in meetings with the NTSB, FAA and other Part 135
 6   operators after the Promech crash of 2015.
 7          182.     Taquan knew what steps to take to prevent another similar tragedy.
 8                   D.     Taquan’s False Promises of Safety
 9          183.     Taquan advertised making Safety First, but did nothing to ensure that was a
10   reality.
11          184.     Taquan’s “Safety First” slogan was just an empty promise made to
12   unknowing passengers like Jack Davis.
13          185.     Like other similarly identical crashes, the Taquan pilot’s decision to take off
14   and then continue flying under VFR in weather conditions warranting IFR coupled with
15   Taquan’s culture and lack of a conforming safety program, caused yet another entirely
16   avoidable plane crash. A crash that left several people injured and Jack Davis with a
17   broken spine.
18          186.     The Taquan website promises “Safety first, second, and always,” and claims
19   Taquan’s “safety culture is woven into everything we do.” These statements are false and
20   misleading to the general public, including Jack Davis.
21          187.     Taquan claims it has been a “Five Star Certified Medallion Shield Carrier
22   since 2008,” which, according to Taquan, signifies it has “exceeded the FAA’s safety
23   requirements.” None of these representations are true.
24          188.     Taquan grossly misrepresents the significance of its Medallion status.
25          189.     George Curtis, the Director of Operations (DO) for Taquan, was hired in
26   January of 2016. In October of 2017 Mr. Curtis was hired as the chief pilot for Grant

                                                    22
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 22 of 39
 1   Aviation and he moved to Anchorage for this job. Mr. Curtis was promoted to DO of
 2   Grant in April of 2018. In addition to holding two DO positons, Mr. Curtis was also a
 3   contract simulator instructor for Alaska Airlines.
 4          190.   As the DO, Mr. Curtis was responsible for ensuring that both flight crews
 5   and operational control employees comply with the published policies and procedures
 6   with respect to both Taquan Air Ops Spec A008 and herein.
 7          191.   As the Taquan DO, Mr. Curtis had the authority and responsibility to
 8   perform the duty of safety officer for flight operations, as well as obtain and disseminate
 9   aeronautical weather data for the control of flight operations.
10          192.   Mr. Curtis had not been to the Taquan facility for months prior to the crash,
11   let alone performing the job responsibilities of a DO as called for under FAA Regulations
12   and Taquan company policy.
13          193.   The Taquan Flight Coordinator had not seen or spoken to Mr. Curtis, the
14   Taquan DO, for months prior to the July 10, 2018 crash.
15          194.   As the Taquan DO Mr. Curtis was responsible for training of the Flight
16   Coordinator, but had not done so or was even aware of the qualifications for being a
17   Taquan flight coordinator.
18          195.   Taquan was aware the Company’s DO, Mr. Curtis, was living in Anchorage
19   and performing his job in name only and for recordkeeping.
20          196.   The Taquan General Operations Manual (GOM) was inadequate or did not
21   address flight operations as required by FAA regulations, including 14 CFR 119.69 and
22   FAA Order 8900.1.
23          197.   The Taquan Flight Operations Manual, Operations Specifications, and
24   Training Manual did not include any mention of a risk assessment process.
25
26

                                                  23
      Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 23 of 39
 1          198.   At the time of the July 10, 2018 crash Taquan had a risk assessment form
 2   which was filled out entirely by the Flight Coordinator, not the pilot or with involvement
 3   of the DO Mr. Curtis.
 4          199.   The risk assessment form was treated as an informality by Taquan pilots and
 5   a task left to the Flight Coordinator.
 6          200.   Mr. Curtis, did not provide training on the use of the risk assessment form to
 7   Taquan pilots even though he was the Company DO.
 8          201.   Taquan had a safety manual and Section 1 of the Flight Operations Manual
 9   (FOM) states: “It is the policy of this company to provide the best in air travel safety and
10   reliability. Well trained and professional employees are key to reaching this goal. To
11   maintain the highest level of safety, all personal must perform their duties in accordance
12   with the procedures set forth in this manual, in compliance with Operations Specifications
13   and the applicable FARs.”
14          202.   The Seaplane crash of July 10, 2018 was the result of the reckless disregard
15   of Taquan company policy to provide the best in air travel safety and reliability.
16          203.   The Seaplane crash of July 10, 2018 was the result of the reckless disregard
17   of maintaining the highest level of safety.
18          204.   The Seaplane crash of July 10, 2018 was the result of the reckless disregard
19   of Taquan personal performing their duties in accordance with the procedures set forth in
20   company policies and procedures.
21          205.   The Seaplane crash of July 10, 2018 was also the result of the reckless
22   disregard of and applicable Federal Aviation Regulations.
23          206.   Pilot error, Taquan’s lack safety culture and Taquan’s failure to follow its
24   stated safety policies and procedures were the causes behind the crash that nearly killed
25   ten passengers, and severely injured several of them, including Jack Davis.
26

                                                   24
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 24 of 39
 1                                  FIRST CAUSE OF ACTION
                        For Negligence, Carelessness, Wantonness, and Recklessness
 2
                           (Against Defendants Taquan, Hudgins and Does 1-5)
 3          207.   Plaintiffs hereby incorporate by reference, as though fully set forth herein,
 4   in the preceding paragraphs, and allege as follows.
 5          208.   At all times material, Defendants owed a duty to their passengers, including
 6   Plaintiff, to exercise reasonable care for the health, welfare, and safety of their passengers.
 7          209.   At all times material, Defendants knew or, in the exercise of reasonable
 8   care, should have known that the flight from Steamboat Bay to Ketchikan on July 10,
 9   2018 was being operated in a negligent and unsafe manner and was unreasonably
10   dangerous and presented an undue risk of harm to Taquan’s passengers. Said dangers and
11   risks existed for a sufficient length of time so as to provide notice to Defendants that the
12   weather and visibility conditions were unsafe for seaplane travel.
13          210.   At all times material, Defendants knew or, in the exercise of reasonable
14   care, should have known that the dangers and risks associated with the flight from
15   Steamboat Bay to Ketchikan on July 10, 2018 would increase the likelihood of passengers
16   being injured.
17          211.   At all times material Defendants’ conduct was outside the range of ordinary
18   activity involved in seaplane transportation of passengers. Defendants’ conduct was not
19   inherent to this particular type of flight and well outside the range of ordinary and
20   acceptable behavior for an activity represented as safe. Defendants increased the risk of
21   harm beyond that inherent in the activity. Defendants’ conduct was grossly negligent.
22          212.   At all times material, Defendants, by and through their agents, servants,
23   officers, and/or employees, were negligent, careless, wanton and reckless and breached
24   their duty of care to Plaintiffs by committing the following acts and/or omissions,
25   including, but not limited to:
26                 a.      Failing to provide a seaplane flight with properly trained personnel;

                                                   25
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 25 of 39
 1              b.       Failing to select reasonably safe route based on known and expected
 2       weather and visibility conditions;
 3              c.       Failing to conduct an adequate and proper weather briefing before
 4       departure from Steamboat Bay;
 5              d.       Failing to routinely monitor and/or supervise the weather and
 6       visibility to ensure that it the seaplane flight was being operated in a safe manner;
 7              e.       Failing to adequately monitor, supervise and audit the ongoing
 8       operations of its, employees, servants, agents, representative, and/or pilot to ensure
 9       it was using properly trained, competent personnel, and proper and safe procedures
10       to provide a reasonably safe flight for its passengers;
11              f.       Failing to adopt and implement proper and adequate policies,
12       protocols, and procedures for to ensure the safe operation of seaplane, in particular
13       when there is inclement weather and poor visibility;
14              g.       Failing to adopt and implement proper and adequate policies,
15       protocols, and procedures requiring employees and/or agents involved in operating
16       Taquan seaplanes to abide by reasonable safety standards;
17              h.       Failing to provide adequate and proper information regarding the
18       flight from Steamboat Bay to Ketchikan on July 10, 2018 to passengers, including
19       Jack Davis, so that they could make an informed decision as to whether to board
20       the seaplane;
21              i.       Assuring passengers, including Jack Davis, that all aspects and
22       conditions of the flight from Steamboat Bay to Ketchikan on July 10, 2018 were
23       reasonably safe and appropriate, when in fact they were not;
24              k.       Failing to ensure all necessary steps were taken for Jack Davis to
25       safely be a passenger in all aspects of the flight from Steamboat Bay to Ketchikan
26       on July 10, 2018;

                                                26
     Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 26 of 39
 1                 l.     Lulling Taquan passengers into a false sense of security regarding the
 2          flight from Steamboat Bay to Ketchikan on July 10, 2018, the competency of its
 3          employees, servants, agents, representatives, by its advertising, marketing and
 4          representations;
 5                 m.     Failing to provide proper training to the passengers, including Jack
 6          Davis, so as to properly train and educate them what to do if there was an
 7          emergency during flight from Steamboat Bay to Ketchikan on July 10, 2018;
 8                 n.     All other negligent acts and/or omissions discovered during litigation.
 9          213.   As a direct and proximate result of Defendants’ negligence, on or about July
10   10, 2018, Jack Davis suffered severe and permanent injuries, pain and suffering,
11   disability, mental anguish, inconvenience, the loss of capacity for enjoyment of life, and
12   has incurred medical expenses in the past and will incur medical expenses in the future.
13   All of said damages are permanent and continuing in nature.
14          214.   As a further and direct and proximate cause of Defendants’ negligence,
15   Mary Lou Davis, Jack Davis’ wife, has suffered, is suffering, and will suffer in the future
16   the following damages:
17                 a.     Mental pain and suffering; and
18                 b.     Loss of Jack Davis’ love, companionship, comfort, care, assistance,
19          protection, affection, society, and moral support.
20          215.   As a direct and proximate cause of the aforementioned conduct of
21   Defendants, and each of them, Jack Davis was required to, and did, employ physicians
22   and other medical professionals to examine, treat, care for, and rehabilitate him, and did
23   incur medical and incidental expenses, and will require to do so in the future. The exact
24   amount of said expenses is unknown at this time as Jack Davis is still treating.
25
26

                                                  27
      Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 27 of 39
 1          216.    Plaintiffs claim all damages according to proof at trial. Said damages are in
 2   excess of the jurisdictional limits of the Court. Plaintiffs further demand a trial by jury on
 3   all issues so triable as a matter of right.
 4                                SECOND CAUSE OF ACTION
 5                                For Negligent Misrepresentation
                             (Against Defendants Taquan and Does 1-5)
 6
            217.    Plaintiffs hereby incorporate by reference, as though fully set forth herein,
 7
     in the preceding paragraphs, and allege as follows.
 8
            218.    At all times material, Defendants Taquan and Does 1-5 had a pecuniary
 9
     interest in coordinating, marketing, promoting, advertising, vouching for, and directly
10
     selling Taquan Air to prospective passengers.
11
            219.    At all times material, Defendants Taquan and Does 1-5, owed a duty to their
12
     passengers, including Jack Davis, to exercise reasonable care in obtaining and accurately
13
     communicating any information relating to seaplane transportation to and from Steamboat
14
     Bay they developed, created, coordinated, marketed, promoted, advertised, vouched for,
15
     and directly sell to their fishing camp guests.
16
            220.    At all times material, Defendants Taquan and Does 1-5 made
17
     misrepresentations of material fact relating to the seaplane transportation provided by
18
     Taquan Air, including the claim Taquan “Safety First, Second and Always.”
19
            221.    At all times material, Defendants Taquan and Does 1-5 knew or, in the
20
     exercise of reasonable care, should have known that the representations of material fact,
21
     outlined above, were untrue and misleading.
22
            222.    At all times material, Defendants Taquan and Does 1-5, by and through their
23
     agents, servants, officers, and/or employees, were negligent, careless, and breached their
24
     duty of care by committing the following negligent acts and/or omissions, including, but
25
     not limited to:
26

                                                   28
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 28 of 39
 1                 a.      Supplying false information relating to the safety of Taquan Air to
 2          Jack Davis in the course of their business of providing seaplane transportation to
 3          paying guests;
 4                 b.      Lulling its passengers into a false sense of security regarding the
 5          competency of its employees, servants, agents and representatives by its
 6          advertising, marketing and representations;
 7                 c.      Failing to warn Jack Davis or notify the other passengers before
 8          boarding the Taquan Seaplane on July 10, 2018 that the pilot would be navigating
 9          in an area with or expected diminishing weather conditions and increasingly
10          limited visibility;
11                 d.      All other negligent acts and/or omissions discovered during litigation.
12          223.   At all times material, Defendants Taquan and Does 1-5 made the
13   misrepresentations of material fact, outlined above, to induce guests to purchase seaplane
14   travel it developed, created, coordinated, marketed, and directly sold.
15          224.   At all times material, Jack Davis reasonably and justifiably relied upon
16   Defendants Taquan and Does 1-5 misrepresentations of material fact outlined above.
17          225.   At all times material, Defendants Taquan and Does 1-5 misrepresentations
18   of material fact relating to the July 10, 2018 seaplane transportation influenced Jack Davis
19   to purchase said travel with Taquan.
20          226.   As a direct and proximate result of Defendants’ negligence, on or about July
21   10, 2018, Jack Davis suffered severe and permanent injuries, pain and suffering,
22   disability, mental anguish, inconvenience, the loss of capacity for enjoyment of life, and
23   has incurred medical expenses in the past and will incur medical expenses in the future.
24   All of said damages are permanent and continuing in nature.
25
26

                                                   29
      Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 29 of 39
 1          227.    As a further and direct and proximate cause of Defendants’ negligence,
 2   MaryLou Davis, Jack Davis’ wife, has suffered, is suffering, and will suffer in the future
 3   the following damages:
 4                  a.     Mental pain and suffering; and
 5                  b.     Loss of Jack’s love, companionship, comfort, care, assistance,
 6          protection, affection, society, and moral support.
 7          228.    As a direct and proximate cause of the aforementioned conduct of
 8   Defendants, and each of them, Jack Davis was required to, and did, employ physicians
 9   and other medical professionals to examine, treat, care for, and rehabilitate his, and did
10   incur medical and incidental expenses, and will require to do so in the future. The exact
11   amount of said expenses is unknown at this time as he is still treating.
12          229.    Plaintiffs claim all damages according to proof at trial. Said damages are in
13   excess of the jurisdictional limits of the Court. Plaintiffs further demand a trial by jury on
14   all issues so triable as a matter of right.
15                                THIRD CAUSE OF ACTION
16                              Vicarious Liability - Actual Agency
                           (Against Defendant Taquan Air and Does 1-5)
17
            230.    Plaintiffs hereby incorporate by reference, as though fully set forth herein,
18
     in the preceding paragraphs, and allege as follows.
19
            231.    At all times material, Hudgins acted on behalf of Defendant Taquan and
20
     Does 1-5 with respect to the Seaplane flight of July 10, 2018.
21
            232.    At all times material, Taquan and Does 1-5 exercised and/or retained the
22
     right to exercise control over the day-to-day operations of its pilots, including Hudgins
23
     while providing seaplane transportation in its Taquan seaplanes.
24
            233.    At all times material, Taquan and Does 1-5 exercised and/or retained the
25
     right to exercise control over the July 10, 2018 Taquan Seaplane flight from Steamboat
26
     Bay to Ketchikan.

                                                   30
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 30 of 39
 1          234.    As a direct and proximate result of Defendants’ negligence, on or about July
 2   10, 2018, Jack Davis suffered severe and permanent injuries, pain and suffering,
 3   disability, mental anguish, inconvenience, the loss of capacity for enjoyment of life, and
 4   has incurred medical expenses in the past and will incur medical expenses in the future.
 5   All of said damages are permanent and continuing in nature.
 6          235.    As a further and direct and proximate cause of Defendants’ negligence,
 7   MaryLou Davis, Jack Davis’ wife, has suffered, is suffering, and will suffer in the future
 8   the following damages:
 9                  a.     Mental pain and suffering; and
10                  b.     Loss of Jack’s love, companionship, comfort, care, assistance,
11          protection, affection, society, and moral support.
12          236.    As a direct and proximate cause of the aforementioned conduct of
13   Defendants, and each of them, Jack Davis was required to, and did, employ physicians
14   and other medical professionals to examine, treat, care for, and rehabilitate her, and did
15   incur medical and incidental expenses, and will require to do so in the future. The exact
16   amount of said expenses is unknown at this time as he is still treating.
17          237.    Plaintiffs claim all damages according to proof at trial. Said damages are in
18   excess of the jurisdictional limits of the Court. Plaintiffs further demand a trial by jury on
19   all issues so triable as a matter of right.
20                                FOURTH CAUSE OF ACTION
21                                        For Negligence
                           (Against Defendants Taquan Air and Does I-V)
22
            238.    Plaintiffs hereby incorporate by reference, as though fully set forth herein,
23
     in the preceding paragraphs, and allege as follows:
24
            239.    At all times material, Taquan and Does I-V owed a duty to their passengers,
25
     including Jack Davis, to provide a reasonably safe seaplane transportation.
26

                                                   31
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 31 of 39
 1          240.   At all times material, Taquan and Does I-V knew or, in the exercise of
 2   reasonable care, should have known of the dangers and risks associated with the flight on
 3   July 10, 2018 from Steamboat Bay to Ketchikan being piloted by its employee Hudgins.
 4          241.   At all times material, Taquan and Does I-V knew or, in the exercise of
 5   reasonable care, should have known that the dangers and risks associated with the July 10,
 6   2018 flight would increase the likelihood of passengers being injured or killed.
 7          242.   At all times material, Taquan and Does I-V, by and through their agents,
 8   servants, officers, and/or employees, were negligent, careless, and breached their duty of
 9   care by committing one or more of the following negligent acts and/or omissions,
10   including but not limited to:
11                 a.     Failing to provide safe seaplane transportation;
12                 b.     Failing to provide the flight with proper equipment and personnel;
13                 c.     Failing to select a reasonably safe route for the flight;
14                 d.     Failing to exercise reasonable care in the operation and performance
15          of the its pilot, Hudgins;
16                 e.     Managing and operating the Seaplane flight in an unreasonably
17          dangerous and careless manner, by employing unfit, incompetent, and unprepared
18          employees to operate the Seaplane;
19                 f.     Hiring staff, who through their lack of skill, knowledge, and
20          experience, were incapable of identifying existing and predictable hazards for the
21          seaplane transportation between Noyes Island and Ketchikan;
22                 g.     Failing to provide seaplane transportation with proper equipment and
23          personnel, specifically including, but not limited to failing to provide safe
24          procedures when encountering worsening weather and diminishing visibility;
25                 h.     Failing to require its pilots to turn on TAWS when weather and
26          visibility diminish;

                                                  32
      Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 32 of 39
 1              i.     Failing to take appropriate and proper measures and/or precautions to
 2       ensure the flight from Steamboat Bay to Ketchikan did not go forward when the
 3       weather and visibility was worsening;
 4              j.     Failing to properly train pilots to safely fly its seaplanes and avoid
 5       bad weather and poor visibility conditions;
 6              k.     Discouraging employees from reporting safety concerns;
 7              l.     Failing to provide employees adequate training and use of TAWS;
 8              m.     Failing to provide proper training to the passengers, including Jack
 9       Davis, so as to properly train and educate them what to do if a seaplane encounters
10       an emergency;
11              n.      Failing to promote, market, and sell reasonably safe seaplane
12       transportation to its passengers;
13              o.     Failing to conduct an adequate and proper investigation of prior
14       crashes by seaplanes those pilots encounter worsening weather and diminishing
15       visibility;
16              p.     Failing to properly monitor and/or supervise the subject flight of July
17       10, 2018, both before and during the seaplane flight to Ketchikan from Steamboat
18       Bay;
19              q.     Failing to provide safe, competent and experienced pilots for
20       seaplane operations;
21              r.     Failing to properly and adequately train Hudgins as a seaplane pilot;
22              s.     Failing to adequately monitor, supervise and audit the ongoing
23       operations of its employees, servants, agents, and/or representatives to ensure it
24       was using safe, proper and appropriate equipment, properly trained and competent
25       personnel, and proper and safe procedures to provide reasonably safe seaplane
26       transportation for its passengers;

                                               33
     Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 33 of 39
 1                t.     Failing to adopt and implement proper and adequate policies,
 2         protocols, and procedures for the supervision of its employees, servants, agents,
 3         and/or pilots, to ensure it was operating and running a reasonably safe seaplane
 4         operation;
 5                u.     Failing to adopt and implement proper and adequate policies,
 6         protocols, and procedures for addressing the safety of the subject seaplane flight of
 7         July 10, 2018;
 8                v.     Failing to adopt and implement proper and adequate policies,
 9         protocols, and procedures requiring its employees, servants, agents, and/or pilots
10         involved in the July 10, 2018 seaplane transportation to abide by reasonable safety
11         standards;
12
13                w.     Failing to accurately inform seaplane passengers of the dangers and
14         undue risks associated with the subject seaplane flight of July 10, 2018;
15                x.     Assuring passengers, including Plaintiff that all aspects and
16         conditions of the subject seaplane flight of July 10, 2018 were reasonably safe and
17         appropriate for them, when in fact they were not;
18                y.     Failing to implement a method of operation which was reasonably
19         and safe and which would prevent the creation of a dangerous condition, such as
20         the one in this case, and utilizing or allowing negligent methods of operation by its
21         employees, servants, agents, and/or representatives;
22                z.     Failing to promulgate and enforce appropriate safety rules for its
23         employees, servants, agents, and/or representatives;
24                aa.    All other negligent acts and/or omissions discovered during litigation.
25         243.   As a direct and proximate result of Defendants’ negligence, on or about July
26   10, 2018, Jack Davis suffered severe and permanent injuries, pain and suffering,

                                                 34
      Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 34 of 39
 1   disability, mental anguish, inconvenience, the loss of capacity for enjoyment of life, and
 2   has incurred medical expenses in the past and will incur medical expenses in the future.
 3   All of said damages are permanent and continuing in nature.
 4          244.    As a further and direct and proximate cause of Defendants’ negligence,
 5   MaryLou Davis, Jack Davis’ wife, has suffered, is suffering, and will suffer in the future
 6   the following damages:
 7                  a.     Mental pain and suffering; and
 8                  b.     Loss of Jack Davis’ love, companionship, comfort, care, assistance,
 9          protection, affection, society, and moral support.
10          245.    As a direct and proximate cause of the aforementioned conduct of
11   Defendants, and each of them, Jack Davis was required to, and did, employ physicians
12   and other medical professionals to examine, treat, care for, and rehabilitate him, and did
13   incur medical and incidental expenses, and will require to do so in the future. The exact
14   amount of said expenses is unknown at this time as he is still treating.
15          246.    Plaintiffs claim all damages according to proof at trial. Said damages are in
16   excess of the jurisdictional limits of the Court. Plaintiffs further demand a trial by jury on
17   all issues so triable as a matter of right.
18                                  FIFTH CAUSE OF ACTION
19                              For Negligent Selection and Retention
                                  (Against Defendant Taquan Air)
20
            247.    Plaintiffs hereby incorporate by reference, as though fully set forth herein,
21
     in the preceding paragraphs and allege as follows.
22
            248.    At all times material, Taquan developed, created, hired, selected, contracted,
23
     and retained a pilot/operator to provide seaplane transportation to Steamboat Bay guests.
24
            249.    Plaintiff entrusted his health, safety, and welfare to Taquan for the seaplane
25
     transportation of July 10, 2018.
26

                                                   35
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 35 of 39
 1          250.   Plaintiff justifiably relied on Taquan to provide safe seaplane transportation,
 2   and to use reasonable care for the health, safety, and welfare of him.
 3          251.   At all times material, Taquan owed a duty to their passengers, in particular
 4   Plaintiff to use reasonable care in the development, creation, hiring, selection, and
 5   retention of the employees, servants, agents and/or representatives to provide seaplane
 6   transportation, in particular the seaplane flight of July 10, 2018.
 7          252.   In order to comply with their responsibility to use reasonable care in the
 8   hiring, selection, and retention of the employees, servants, agents and/or pilots offering
 9   seaplane transportation to Steamboat Bay guests, in particular the subject seaplane flight
10   of July 10, 2018, Taquan were required to make an appropriate investigation of the pilot.
11          253.   At all times material, Taquan failed to make an appropriate investigation of
12   its pilot, including Hudgins.
13          254.   An appropriate investigation would have revealed the unsuitability of the
14   pilot of the Seaplane, Hudgins, to provide safe seaplane transportation, and in particular
15   the seaplane flight on July 10, 2018:
16                 a.     Taquan knew or should have known that Hudgins was not properly
17          trained;
18                 b.     Taquan knew or should have known that Hudgins, was not properly
19          trained in ascertaining adequate safety precautions for seaplane transportation in
20          deteriorating weather and decreasing visibility conditions, as on the date of the
21          subject incident;
22                 c.     Taquan knew or should have known that Hudgins, was not
23          conducting proper pre-departure weather briefings, prior to launching from the
24          dock at Steamboat Bay on July 10, 2018;
25                 d.     Taquan knew or should have known that Hudgins, did not have
26          sufficient skills, knowledge and experience to identifying existing and predictable

                                                   36
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 36 of 39
 1          hazards presented by the weather and visibility conditions he confronted on July
 2          10, 2108;
 3                 e.     Taquan knew or should have known that Hudgins did not provide
 4          proper training to explain to and educate passengers on what to do in the event an
 5          emergency;
 6                 f.     Taquan knew or should have known that Hudgins did not warn
 7          passengers, including Jack Davis, that he would be navigating in an area with
 8          deteriorating weather conditions and decreasing visibility;
 9                 g.     Taquan knew or, in the exercise of reasonable care, should have
10          known that its employees, servants, agents, representative, and/or pilot Hudgins
11          involved in the July 10, 2018 seaplane transportation were unfit to operate the
12          flight in a reasonably safe manner.
13          255.   At all times material, Taquan knew or, in the exercise of reasonable care,
14   should have known that its pilots, employees, servants, agents, and/or representative,
15   presented foreseeable risks to seaplane passengers.
16          256.   At all times material, Taquan knew or, in the exercise of reasonable care,
17   should have known that improper and negligent operation would increase the likelihood of
18   passengers being seriously injured or killed.
19          257.   As such, it was unreasonable to hire, select, and retain Hudgins as the
20   operator/pilot of its Seaplane, to provide seaplane transportation to its passengers, in
21   particular the seaplane flight of July 10, 2018.
22          258.   Defendant Taquan by and through their employees, servants, agents and/or
23   representatives, were negligent and breached their duty of care by selecting and not
24   properly training Hudgins.
25          259.   As a direct and proximate result of Defendants’ negligence, on or about July
26   10, 2018, Jack Davis suffered severe and permanent injuries, pain and suffering,

                                                     37
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 37 of 39
 1   disability, mental anguish, inconvenience, the loss of capacity for enjoyment of life, and
 2   has incurred medical expenses in the past and will incur medical expenses in the future.
 3   All of said damages are permanent and continuing in nature.
 4          260.    As a further and direct and proximate cause of Defendants’ negligence,
 5   MaryLou Davis, Jack Davis’ wife, has suffered, is suffering, and will suffer in the future
 6   the following damages:
 7                  a.     Mental pain and suffering; and
 8                  b.     Loss of Jack Davis’ love, companionship, comfort, care, assistance,
 9          protection, affection, society, and moral support;
10          261.    As a direct and proximate cause of the aforementioned conduct of
11   Defendants, and each of them, Jack Davis was required to, and did, employ physicians
12   and other medical professionals to examine, treat, care for, and rehabilitate her, and did
13   incur medical and incidental expenses, and will require to do so in the future. The exact
14   amount of said expenses is unknown at this time as he is still treating.
15          262.    Plaintiffs claim all damages according to proof at trial. Said damages are in
16   excess of the jurisdictional limits of the Court. Plaintiffs further demand a trial by jury on
17   all issues so triable as a matter of right.
18                                      PRAYER FOR RELIEF
19                  WHEREFORE, Plaintiffs pray for a judgment against Defendants as
20   follows:
21          1.      General damages in an amount that will conform to proof at time of trial;
22          2.      Special damages, including damages for past and future medical expenses in
23   amounts that will conform to proof at time of trial;
24          3.      Negligent infliction of emotional distress and loss of consortium damages;
25          4.      Costs and attorney fees as provided by law;
26          5.      For prejudgment and post-judgment interest as provided by law;

                                                   38
       Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 38 of 39
Case 3:20-cv-00080-HRH Document 1 Filed 04/06/20 Page 39 of 39
